Citation Nr: 0525770	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-06 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
hypothyroidism with Schmidt's syndrome.  

2.  Entitlement to an evaluation in excess of 60 percent for 
hypothyroidism with Schmidt's syndrome.  


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from December 1993 to 
August 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the RO, which 
increased the rating for the service-connected hypothyroidism 
from 10 to 30 percent.  

The issue of an evaluation in excess of 60 percent for the 
service-connected hypothyroidism is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

VA will notify the veteran if further action is required on 
this part.  



FINDING OF FACT

The veteran's service-connected hypothyroidism is shown to be 
productive of a disability picture that more nearly 
approximates that of muscular weakness, mental disturbance 
and weight gain.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 60 
percent for the service-connected hypothyroidism have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.119 including Diagnostic Code 7903 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

As a preliminary matter, the Board finds that VA has not 
fully satisfied its duties to the veteran under VCAA with 
respect to the issue on appeal.

However, to the extent that the action taken hereinbelow is 
favorable to the veteran, further discussion of VCAA is not 
needed be undertaken at this time, and any defect in this 
regard must be considered to harmless.  

The Board observes that an increased rating of 60 percent is 
granted herein.  The Board is then remanding this matter to 
the RO for further action.  In the event that the RO denies a 
100 percent rating after undertaking the additional 
development, the case will be returned to the Board.  At that 
time, the adequacy of VCAA compliance will be discussed.  

The Board is aware of the poor state of the veteran's health, 
and acts herein to avoid unnecessary delay in providing the 
additional compensation to which the veteran is entitled.


Factual Background 

By January 2000 rating decision, the RO granted service 
connection for hypothyroidism to which it assigned a 10 
percent evaluation.  

In September 2001, the veteran filed a claim for increased 
disability benefits.  

On October 2001 VA thyroid examination, the veteran 
complained of fatigue, lethargy, palpitations, severe 
abdominal cramps, cold shivers, sweats and palpitations.  
Objectively, the examiner noted that the veteran was 
moderately obese.  

According to the veteran, his weight of 198 pounds reflected 
a 45-pound weight gain in the previous three months.  The 
examiner noted that, on viewing the veteran's driver's 
license photograph taken in September 2000, the veteran's 
face appeared significantly rounder on examination that it 
did in the photograph.  The examiner diagnosed Hashimoto 
thyroiditis that was not yet controlled.  

By February 2002 rating decision, the RO granted an increased 
rating of 30 percent for the veteran's service-connected 
thyroid disability.  

An April 2002 VA progress note indicated complaints of 
fatigue, hypersomnolance, muscle weakness, a 40-pound weight 
gain in the previous year and absent libido.  

The veteran also noted frequent drenching sweats after 
climbing one flight of stairs, progressive edema of the lower 
extremities, and facial and hand swelling.  

A June 2002 letter from a private physician reflected edema, 
dyspnea, drenching sweats, muscle weakness, sleepiness, cold 
intolerance, palpitations, and anemia.  The diagnosis was 
severe uncontrolled hypothyroidism.  

On September 2002 VA thyroid examination, the examiner noted 
that the veteran was continuing to have trouble getting his 
thyroid adjusted properly.  The veteran continued to have 
problems with edema, petechiae, dyspnea on exertion, 
drenching sweats, weakness, fatigue, and anemia.  

The veteran's chief problem was hypersomnolence, even after a 
good night's sleep.  The veteran gained additional weight and 
weighed 215 pounds on examination.  

The veteran, moreover, could not tolerate extreme heat.  The 
examiner diagnosed hypothyroidism with a history of 
thyroiditis and indicated that the veteran was continuing to 
have difficulty getting his thyroid replacement therapy 
properly adjusted.  

On December 2003 VA mental disorders examination, the 
examiner diagnosed blood pressure disorder, generalized 
anxiety disorder, panic disorder and obsessive/compulsive 
disorder.  

On March 2004 VA endocrine examination, the examiner noted 
symptoms such as abdominal pain, a difficult-to-adjust 
thyroid, significant weight gain, anemia, petechia, dyspnea 
on exertion, drenching sweats, weakness, fatigue, edema, and 
hypersomnolance.  

The veteran fell asleep at work and during the day even after 
a good night's sleep.  The veteran was a respiratory 
therapist.  He was unable to work more than one day in a row 
due to exhaustion.  The veteran was significantly intolerant 
of the cold and had a significantly reduced libido.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected hypothyroidism has been rated 
30 percent disabling by the RO under the provisions of 
Diagnostic Code 7903.  38 C.F.R. § 4.119.  

Under this regulatory provision, a rating of 10 percent 
rating is warranted when hypothyroidism is productive of 
fatigability, or when continuous medication is required to 
treat the condition.  A 30 percent rating requires that the 
condition be manifested by fatigability, constipation and 
mental sluggishness.  

To warrant a 60 percent rating, the disability must be 
productive of muscular weakness, mental disturbance and 
weight gain.  

Finally, a 100 percent rating is warranted when the condition 
is manifested by cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute) and sleepiness.  Id.  

Under the foregoing criteria, a 60 percent evaluation is 
warranted because weight gain and mental disturbance have 
been shown.  Muscular weakness in itself has not been shown, 
but the veteran experiences general weakness and dyspnea on 
mild exertion, which the Board finds to be equivalent in 
nature to muscle weakness.  Id.  

Here, the Board finds that the service-connected disability 
picture is shown to more nearly approximate the criteria for 
the assignment of a 60 percent rating at the present time.  



ORDER

An evaluation of 60 for the service-connected hypothyroidism 
is granted subject to the law and regulations governing the 
disbursement of VA monetary benefits.  



REMAND

In order to determine entitlement of a rating higher than 60 
percent in this case, the RO must schedule another 
endocrinologic examination in order to ascertain whether 
medical control has been obtained over the service-connected 
hypothyroidism.  

A 100 percent evaluation is not assignable if cold 
intolerance and sleepiness, cardiovascular involvement and 
bradycardia have been found.  

Although the record reflects that the veteran is represented 
by the South Carolina Office of Veterans Affairs, in October 
2003, the veteran indicated in writing that he wished to be 
represented by the Disabled American Veterans (DAV).  

The RO must ask the veteran which organization he wishes to 
represent him.  If the response is DAV, the RO must provide 
any necessary paperwork to the veteran and make the 
appropriate notation in the claims file.  

The issue is therefore REMANDED to the RO for the following 
actions:

1.  The RO must ask the veteran which 
organization he wishes to have represent 
him.  If the response is DAV or any 
organization other than the South 
Carolina Office of Veterans Affairs, the 
RO must provide any necessary paperwork 
to the veteran and make the appropriate 
notation in the claims file.

2.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
as they apply to increased rating claims 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
RO must include in the letter information 
regarding the veteran's and VA's 
respective responsibilities as to 
obtaining relevant evidence. 

3.  Next, the RO should schedule the 
veteran for a VA endocrinologic 
examination.  The examiner is asked to 
enumerate all symptoms and manifestations 
of the veteran's hypothyroidism and 
comment upon the severity of each.  The 
examiner is asked to review the claims 
file in conjunction with the examination 
and to provide a rationale for all 
conclusions.  All necessary diagnostic 
tests, of course, should be conducted.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Upon completion of the foregoing, this matter should be 
returned to the Board for the purpose of appellate 
disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


